Citation Nr: 9929511	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-01 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
excision of loose bodies, right knee, currently evaluated as 
30 percent disabling. 

2.  Entitlement to an increased evaluation for residuals of 
fracture of left carpo-navicular, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1954 to July 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
30 percent evaluation for residuals of excision of loose 
bodies, right knee, and the 10 percent evaluation for 
residuals of fracture of left carpo-navicular.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  The appellant's right knee has traumatic arthritis and 
limitation of motion.

2.  The appellant is at the maximum evaluation for 
instability of the knee.

3.  The appellant is at the maximum evaluation for limitation 
of motion of the wrist.


CONCLUSIONS OF LAW

1.  The appellant's residuals of excision of loose bodies, 
right knee, warrants a separate 10 percent disability rating 
based upon traumatic arthritis and limitation of motion.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5010 (1999).

2.  The claim for an increased evaluation for residuals of 
excision of loose bodies, right knee, due to instability, is 
not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for an increased evaluation for residuals of 
fracture of left carpo-navicular is not well grounded. 38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right knee

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for residuals of excision of loose 
bodies, right knee, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  That is, his assertion that his service-
connected disability has worsened raises a plausible claim.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
appellant has been recently examined and his medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  All relevant facts on this issue have 
been properly developed and the duty to assist has been met.  
38 U.S.C.A. § 5107(a).

Service connection for residuals of injury to right knee was 
granted by means of a November 1957 rating decision and 
assigned a 10 percent disability evaluation.  In a March 1961 
rating decision, the RO continued the 10 percent evaluation, 
but reclassified the service-connected disability as 
residuals of surgical removal of right semilunar cartilage.  
In a September 1973 rating decision, the RO granted a 
30 percent evaluation.  In an October 1973 rating decision, 
the RO granted a temporary total evaluation under 38 C.F.R. 
§ 4.29 and reclassified the service-connected disability as 
residuals of excision of loose bodies, right knee.

In a January 1997 VA outpatient treatment report, a 
diagnostic impression of right knee pain was entered, but no 
clinical findings were reported.  

The appellant underwent a VA examination in May 1997.  The 
appellant reported that he could walk on a flat surface, but 
had a difficult time going up and down stairs.  He reported 
that he had no swelling.  He stated that when he would squat 
down, he had difficulty getting back up due to weakness.  
Physical examination revealed two scars on the right knee-a 
medial vertical scar, which was 12 inches in length, and a 
lateral vertical scar, which was 8 inches in length.  The VA 
examiner stated that the appellant had some tenderness in the 
right knee medially.  There was no swelling.  The VA examiner 
stated that there was no evidence of lateral instability, but 
that the appellant had a positive shelf sign on the right 
knee.  Flexion was 140 degrees, and he had pain at that 
range.  The VA examiner stated that when he had the appellant 
perform a squat maneuver, he fell and had difficulty getting 
back up without climbing up the edge of the examining table.  
X-rays taken at that time revealed degenerative joint 
disease.  The diagnosis was degenerative joint disease of the 
right knee.

The appellant had an RO hearing in February 1998.  He stated 
that his knee would start bothering him in the morning with 
stiffness and pain.  He testified that he had fallen because 
his knee did not work.  The appellant stated that he had no 
strength in his right knee.  He stated that the pain was a 
dull, continuous pain.  He stated that his knee would start 
to bother him when driving or sitting too long and that he 
would watch television with his knee extended.  

The appellant underwent a VA examination in March 1998.  The 
appellant reported that he did not have any strength in his 
right knee and that he was not able to depend on his knee.  
He stated that he was unable to squat and that when he did 
try to do that, he would fall.  The appellant reported 
occasional stiffness, but not much swelling.  He stated that 
he had constant pain and that it would get worse when he 
would walk upstairs or walk excessively.  He stated that the 
only time he did not feel pain was when he was sleeping.  The 
VA examiner stated that the appellant did not use a brace or 
a cane.  Physical examination revealed a well-healed surgical 
incisional scar medially.  There was tenderness noted over 
the medial aspect of the right knee.  There was no swelling 
or effusion and no inflammatory signs.  The appellant was 
able to do full range of motion, but had pain associated with 
flexion beyond 120 degrees and extension at 5 to 10 degrees.  
The VA examiner stated that there was mild instability and 
that the appellant was unable to do deep knee bends, noting 
that the appellant had fallen when he attempted to perform 
them.  X-rays taken at that time revealed mild arthritic 
changes of the right knee with chondrocalcinosis.  The 
diagnosis was post-traumatic degenerative joint disease of 
the right knee.  The VA examiner stated that functional loss 
due to pain was moderate.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

For purposes of the appeal, the Board will separately address 
limitation of motion of the right knee and instability of the 
right knee.

A.  Limitation of motion

In a General Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), 
the Office of General Counsel established that when a 
claimant has arthritis and is rated under instability of the 
knee, that those two disabilities may be rated separately 
under 38 C.F.R. Part 4, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257.  See also VAOPGCPREC 9-98 (August 14, 
1998).  Diagnostic Codes 5003 and 5010 require that 
degenerative arthritis be established by x-ray findings and 
that degenerative arthritis will be rated on the basis of 
limitation of motion.  See 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5010 (1999).  When, however, limitation of motion of 
the specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5260 (1999).  Under Diagnostic Code 
5261, extension limited to 5 degrees warrants a 0 percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5261 (1999).

The appellant has been diagnosed with traumatic arthritis, 
which is supported by x-ray findings.  He also has limitation 
of motion, as evidenced in the VA medical records.  In May 
1997, he had full range of motion.  In March 1998, although 
the VA examiner stated that the appellant had full range of 
motion, he added that the appellant had pain beyond 
120 degrees in flexion and at between 5 and 10 degrees in 
extension.  The Board has determined that the evidence 
establishes that the limitation of motion in the appellant's 
right knee is noncompensable.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261.  However, a 10 percent is 
warranted based on the x-ray evidence of arthritis, pain, and 
limitation of motion.  See 38 C.F.R. Part 4, Diagnostic Code 
5010.  This is consistent with 38 C.F.R. § 4.59 (1999).

The Board finds that an evaluation in excess of 10 percent is 
not warranted.  An increased evaluation may be based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The appellant has complained of pain.  Pain has been 
substantiated by the May 1997 and March 1998 VA examination 
reports.  The appellant has been shown to be unable to squat 
and thus there is evidence of weakened movement.  No examiner 
has made specific findings as to excessive fatigability or 
incoordination of movement.  See 38 C.F.R. §§ 4.40, 4.45 
(1999).  The appellant's range of motion was 0 degrees to 
140 degrees in May 1997 and between 5 to 10 degrees to 
120 degrees in March 1998.  Such limitation of motion would 
not assist the appellant in obtaining an evaluation in excess 
of 10 percent.  See 38 C.F.R. Part 4, Diagnostic Codes 5260, 
5261.  Additionally, in March 1998, if the Board construed 
the VA examiner's finding of pain with extension during the 
last 5 to 10 degrees as a limitation of extension to 
10 degrees, such would warrant no more than a 10 percent 
evaluation under Diagnostic Code 5261.  See 38 C.F.R. Part 4, 
Diagnostic Code 5261.

The Board finds that the appellant's functional impairment, 
based on the evidence described above, is indicative of no 
more than slight functional impairment due to pain or any 
other factor and thus no more than a 10 percent evaluation is 
warranted.  The Board is aware that the VA examiner in the 
March 1998 examination report stated that functional loss due 
to pain was moderate.  The appellant is currently rated at 
30 percent for instability of the knee, which contemplates 
severe functional impairment.  The Board finds that the VA 
examiner's general finding of moderate functional loss to be 
indicative of the appellant's overall functional impairment, 
as opposed to the functional impairment due to limitation of 
motion or arthritis.  The VA examiner did not state 
specifically what made the appellant's functional loss 
"moderate."  In order to warrant an evaluation in excess of 
10 percent there must be the actual or functional equivalent 
of limitation of flexion to 30 degrees or the actual or 
functional equivalent of limitation of extension to 15 
degrees.  See 38 C.F.R. Part 4, Diagnostic Codes 5260, 5261.  
The preponderance of the evidence has shown that at worst, 
limitation of extension is 10 degrees.  In regard to 
limitation of flexion, at worst, it has been shown to be 
120 degrees.  Accepting the evidence as true, there is 
nothing that reflects that there is the functional equivalent 
of limitation of flexion to 30 degrees due to any factor.

This evaluation is consistent with the assignment of the 
minimum compensable evaluation for the joint when there is 
periarticular pathology productive of painful motion.  
38 C.F.R. § 4.59 (1999).  However, neither the appellant nor 
the examiners have identified functional impairment which is 
more than that contemplated by the evaluation.  The 
preponderance of the evidence reflects that there is no more 
than the functional equivalent of minimal limitation of 
motion and there is no doubt to be resolved.

As stated above, the evidence supports a separate 10 percent 
evaluation based upon the appellant's traumatic arthritis and 
limitation of motion with pain.  However, as noted above, no 
other significant functional impairment has been identified 
so as to warrant an evaluation in excess of the 10 percent. 


B.  Instability

The appellant claims that his residuals of excision of loose 
bodies, right knee, is worse than the current 30 percent 
evaluation contemplates.

The Board finds that the appellant has not presented a well-
grounded claim for increased disability evaluations for his 
service-connected residuals of excision of loose bodies, 
right knee as to instability of the knee within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  In Shipwash, the Court 
stated that when a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The same 
analysis is applicable to a subsequent claim for an increased 
evaluation.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an increased evaluation, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law, and regulation and it follows that such claim 
remains in controversy where less than the maximum available 
benefit is awarded).  Whether the evaluation is granted at 
the outset or in a subsequent rating decision, the award of 
the maximum evaluation is an award of the maximum evaluation.  
Id.  Stated differently, the Court has never established the 
Board must engage in an exercise in futility.  There must be 
some "actual or potential" entitlement to an increased 
evaluation.  See Mintz v. Brown, 6 Vet. App. 277, 283 (1994).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent evaluation is assigned when the recurrent subluxation 
or lateral instability is shown to be moderate; and a 30 
percent evaluation is assigned for when it is severe.  38 
C.F.R. Part 4, Diagnostic Code 5257 (1999).

The service-connected residuals of excision of loose bodies, 
right knee, is currently rated as 30 percent disabling as to 
instability of the knee, which is the highest rating 
assignable under the current rating criteria for instability.  
See 38 C.F.R. Part 4, Diagnostic Code 5257.  A higher rating 
would require ankylosis of the right knee.  See 38 C.F.R. 
Part 4, Diagnostic Code 5256 (1999).  Since the appellant has 
not asserted that he has ankylosis nor has any medical 
professional entered a finding or a diagnosis of ankylosis of 
the right knee, there is no evidence that the criteria for an 
evaluation in excess of 30 percent have been met.  Again, 
actual or potential entitlement to an additional rating has 
not been demonstrated.  See Mintz, 6 Vet. App. at 283.

Accordingly, the claim for an increased evaluation for the 
service-connected residuals of excision of loose bodies, 
right knee, as to instability of the knee, is not well 
grounded and must be denied.  See Johnston v. Brown, 10 Vet. 
App. 80, (1997); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that a separate 10 percent disability 
evaluation is not warranted for the scars on the appellant's 
right knee.  See 38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804, 7805 (1999) (superficial scars which are poorly 
nourished, with repeated ulcerations; tender and painful on 
objective demonstration; or which limit the function of the 
body part which they affect warrant a separate 10 percent 
evaluation).  When examined in May 1997, the VA examiner 
noted that the appellant had two scars, but did not report 
any findings other than the location and the length of each 
scar.  When examined in March 1998, the VA examiner also 
noted the appellant's scar on his right knee, but did not 
make any findings other than the location.  The appellant has 
not alleged that his scar or scars are painful or tender, has 
repeated ulcerations, or limits the function of his knee.  
See 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.  
Thus, the evidence of record has not established that a 
separate 10 percent evaluation would be in order for the 
appellant's scar or scars on his right knee.

II.  Left wrist

The appellant claims that his service-connected residuals of 
fracture of left carpo-navicular is worse than the current 
10 percent evaluation contemplates.

The appellant underwent a VA examination in May 1997.  The 
appellant reported decreased strength in his left wrist.  The 
VA examiner stated that the appellant had a 5 centimeter scar 
on the over the left wrist on the radial side.  He stated 
that the appellant had some tenderness on the dorsal aspect 
of the left wrist and that he had good strength.  
Dorsiflexion was 20 degrees, palmar flexion was 35 degrees, 
radial deviation was 0 degrees, and ulnar deviation was 
30 degrees.  He had pain with dorsiflexion, plantar flexion, 
and ulnar deviation.  The VA examiner stated that there were 
no anatomical defects.  He noted that the appellant had no 
problem with his hand, that it was only the wrist.  The VA 
examiner stated that the appellant had normal ability to 
grasp objects.  X-rays of the left wrist revealed 
degenerative changes at the radial carpal joints.  The 
diagnosis was degenerative arthritis, left wrist.

The appellant had an RO hearing in February 1998.  He stated 
that he had very few tasks at work that involved use of only 
his left hand or arm.  He stated that it hurt his wrist to 
lift something with his left hand.  He reported no numbness 
or tingling in his left wrist.

The appellant underwent a VA examination in March 1998.  The 
VA examiner stated that the appellant had a well-healed 
surgical scar medially.  The VA examiner stated that the 
appellant stated that there was a "funny feeling" when the 
scar was palpated-a feeling of dysesthesia.  There is no 
tenderness noted over the scar.  There was severe limitation 
of motion of the left wrist associated with pain.  
Dorsiflexion was to 20 degrees, palmar flexion was to 
30 degrees, and ulnar deviation was to 50 degrees.  The VA 
examiner stated that there was no radial deviation noted.  X-
rays taken at that time revealed degenerative changes of the 
left wrist joint.  The diagnosis was post-traumatic 
degenerative joint disease of the left wrist.  The VA 
examiner noted that functional loss due to pain was moderate.

The Board finds that the appellant has not presented a well-
grounded claim for increased disability evaluations for his 
service-connected residuals of fracture of left carpo-
navicular within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  In Shipwash, the Court stated that when a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The same analysis is applicable to a subsequent 
claim for an increased evaluation.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (on a claim for an increased evaluation, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law, and regulation and it follows 
that such claim remains in controversy where less than the 
maximum available benefit is awarded).  Whether the 
evaluation is granted at the outset or in a subsequent rating 
decision, the award of the maximum evaluation is an award of 
the maximum evaluation.  Id.  Stated differently, the Court 
has never established the Board must engage in an exercise in 
futility.  There must be some "actual or potential" 
entitlement to an increased evaluation.  See Mintz v. Brown, 
6 Vet. App. 277, 283 (1994).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).

Under the criteria for limitation of motion of the wrist, a 
10 percent disability evaluation is assigned for either the 
major or minor hand with dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm.  38 C.F.R. 
Part 4, Diagnostic Code 5215 (1999).  

The service-connected residuals of fracture of left carpo-
navicular is currently rated as 10 percent disabling, which 
is the highest rating assignable under the current rating 
criteria for limitation of motion of the wrist.  See 
38 C.F.R. Part 4, Diagnostic Code 5215.  A higher rating 
would require ankylosis of the wrist.  See 38 C.F.R. Part 4, 
Diagnostic Code 5214 (1999).  Since the appellant has not 
asserted that he has ankylosis nor has any medical 
professional entered a finding or a diagnosis of ankylosis of 
the wrist, there is no evidence that the criteria for an 
evaluation in excess of 10 percent have been met.  The Board 
is aware that the VA examiner stated in the March 1998 
examination report that the appellant's limitation of motion 
was severe in his left wrist; however, such does not 
constitute ankylosis of the wrist.  Again, actual or 
potential entitlement to an additional rating has not been 
demonstrated.  See Mintz, 6 Vet. App. at 283.

Accordingly, the claim for an increased evaluation for the 
service-connected residuals of fracture of left carpo-
navicular is not well grounded and must be denied.  See 
Johnston v. Brown, 10 Vet. App. 80, (1997); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995); AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The Board notes that a separate 10 percent disability 
evaluation is not warranted for the scar on the appellant's 
left wrist.  See 38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804, 7805 (1999) (superficial scars which are poorly 
nourished, with repeated ulcerations; tender and painful on 
objective demonstration; or which limit the function of the 
body part which they affect warrant a separate 10 percent 
evaluation).  When examined in May 1997, the VA examiner 
noted only that the appellant had a scar on his left wrist.  
In March 1998, the VA examiner made a specific finding that 
the appellant's scar was not tender.  Additionally, the 
appellant has not alleged that his scar is painful or tender, 
has repeated ulcerations, or limits the function of his 
wrist.  See 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
7805.  The Board is aware that he reported to the VA examiner 
in March 1998 that he felt a "funny feeling" when the VA 
examiner palpated the scar.  Such report does not constitute 
a scar which warrants a 10 percent evaluation  See id.  Thus, 
the evidence of record has not established that a separate 
10 percent evaluation would be in order for the appellant's 
scar on his left wrist.


ORDER

A separate 10 percent evaluation for residuals of excision of 
loose bodies, right knee, is granted based upon traumatic 
arthritis and limitation of motion, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  Increased evaluations for residuals of excision of 
loose bodies, right knee, as to instability of the knee, and 
residuals of fracture of left carpo-navicular are denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

